DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abu-Ageel (US Pub. 2010/0202129:”Ageel”) in view of Huangfu et al. (US Pub. 20160359142)
Regarding claim 10, Ageel discloses a phosphor element (Fig. 2B) comprising: a phosphor part (513+0072) including an incident face for receiving an excitation light (incident face to receive light), an opposing face opposing said incident face (bottom of 513) and a side face (side phase of 513+0072), said phosphor part converting at least a part of said excitation light incident on said incident face to a fluorescence and emitting said fluorescence from said incident face (B3;0073); a supporting substrate (517 optical element) disposed on said incident face (Fig. 2B) and comprising a transmitting material transmitting said excitation light and said fluorescence (517 optical element is diffuser;0073), said supporting substrate (517) comprising a part disposed on said incident face and an extended part extending outside (part of 517 outside of 512 aperture) of said phosphor part (see Fig. 2B or 2A portion extending over 521, 523 and 514); an integral low refractive index layer (523 refractive index layer), composed of a single material (air; 0056; air does not have a break in it.) without a break (Fig. 2B), disposed on said side face of said phosphor part (513+0072), said opposing face of said phosphor part (513; 0072) and said extended part of said supporting substrate (Fig. 2B), said low refractive index layer (523) having a refractive index lower than a refractive index of said phosphor part (refractive index may be air which has very low index of refraction 1.00.  Phosphor layer has YAG and glass or epoxy or silicone; 0071 and 0072; higher index of refraction); and an integral reflection film (514 reflective coating) composed of a single material (0056; silver or aluminum) and covering a surface of said low refractive index layer (523); wherein an area of said incident face of said phosphor part is larger than an area of said opposing face (See Fig. 2B;0054) except for single material without a break.
Huangfu teaches single material without a break (0098 PVD deposition is single material without a break; 0108).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use single material as taught by Huangfu for the single material as disclosed by Ageel to utilize simple substitution of one known single material for a reflective layer for another to obtain predictable results (0098).

	
	
	
As to claim 11, Ageel discloses a light source oscillating (0095 and 0088; 1970 deflector sequentially deflecting; claim 15;) an excitation light (0123;0095;0088); and said phosphor element (Fig. 5D; 1810R, 1810G and 1810B wavelength conversion materials).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) (see Table below) of U.S. Patent No. 11,262,046. Although the claims at issue are not identical, they are not patentably distinct from each other because although the reference mentions more elements than the claim, it would have been obvious to one of ordinary skill in the art to omit those elements.

Claims of Application 17/577,638
D P Claims of US Patent No. 11,262,046
10
5


Claims 1-9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,262,046 in view of Abu-Ageel (US Pub. 2010/0202129).
Regarding claim 1, Claim 3 of Kondo discloses a phosphor element (claim 1 and 3) comprising: a phosphor part including an incident face onto which an excitation light is made incident, an opposing face opposing said incident face, and a side face (claim 1 and 3), said phosphor part converting a part of said excitation light incident onto said incident face to a fluorescence and emitting said excitation light and said fluorescence from said incident face (claims 1 and 3), an integral low refractive index layer, composed of a single material without a break, on said side face and said opposing face of said phosphor part (claims 1 and 3), said low refractive index layer having a refractive index lower than a refractive index of said phosphor part, an integral reflection film composed of a single material without a break and covering a surface of said low refractive index layer (claims 1 and 3), and a dispersing material dispersed in said phosphor part, wherein an area of said incident face of said phosphor part is larger than an area of said opposing face (claims 1 and 3), a distance between said incident face of said phosphor part and said opposing face of said phosphor part is from 290pm - 1.0mm (claims 1 and 3), and an inclination angle of said side face with respect to said incident face is from 25° to 49° (Claims 1 and 3) except for from outside said phosphor element; to the outside of said phosphor element.
Ageel teaches from outside said phosphor element (Fig. 2A light emitted through 418 and 417 A3;0073); to the outside of said phosphor element (B3;0073).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use outside of said phosphor as taught by Ageel for regions to receive and emit light as disclosed by Claim 3 of Kondo to utilize a known manner of converting light into white light (0073).

As to claim 2,  Claim 7 of Kondo discloses wherein said dispersing material comprises a ceramic dispersing material (claim 7).  
	
	
Regarding claim 3, Claim 3 of Kondo discloses the invention as disclosed above except for further comprising a supporting substrate comprising a transmitting material transmitting said excitation light and said fluorescence on said incident face.
Ageel teaches further comprising a supporting substrate (Fig. 2A; 417 optical element and/or collimating plate; 0072) comprising a transmitting material transmitting said excitation light and said fluorescence on said incident face (B3).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use heat-dissipating substrate as taught by Ageel for the reflection film as disclosed by Claim 3 of Kondo to utilize allow for a substrate that protects the devices from ingress and allows for light to enter and exit.

Regarding claim 4, Claim 3 of Kondo discloses the invention as disclosed above except for further comprising a heat-dissipating substrate contacting said reflection film.
Ageel teaches further comprising a heat-dissipating substrate (Fig. 3B; 1160 heat sink) contacting (Fig. 3B) said reflection film (514 reflective coating).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use heat-dissipating substrate as taught by Ageel for the reflection film as disclosed by Claim 3 to utilize a structure that can be used for cooling the phosphor element (0100; 0066).

Regarding claim 5, Claim 3 of Kondo discloses the invention as disclosed above except for wherein said heat-dissipating substrate comprises a material having a thermal conductivity of 200W/mK or larger.
Ageel teaches wherein said heat-dissipating substrate (420/421) comprises a material having a thermal conductivity of 200W/mK or larger (0100).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use heat-dissipating substrate as taught by Ageel for the reflection film as disclosed by Claim 3 of Kondo to utilize for the same reasons as found in claim 4.

Regarding claim 6, Claim 3 of Kondo discloses the invention as disclosed above except for wherein said heat-dissipating substrate comprises a metal or ceramics having a thermal conductivity of 200W/mK or larger and 500W/mK or smaller.
Ageel teaches wherein said heat-dissipating substrate (420/421) comprises a metal (0100) or ceramics (0100) having a thermal conductivity of 200W/mK or larger and 500W/mK or smaller (aluminum or aluminum nitride; 0100).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use heat-dissipating substrate as taught by Ageel for the reflection film as disclosed by Claim 3 of Kondo to utilize for the same reasons as found in claim 4.

Regarding claim 7, Claim 3 of Kondo discloses the invention as disclosed above except for wherein said metal comprises gold, silver, copper, aluminum or an alloy containing said metal.
Ageel teaches wherein said metal comprises gold, silver, copper, aluminum (0100) or an alloy containing said metal.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use heat-dissipating substrate as taught by Ageel for the reflection film as disclosed by Claim 3 of Kondo to utilize for the same reasons as found in claim 4.

	
Regarding claim 8, Claim 3 of Kondo discloses the invention as disclosed above except for wherein said ceramics comprises silicon carbide or aluminum nitride.
Ageel teaches wherein said ceramics comprises silicon carbide or aluminum nitride (0100).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use heat-dissipating substrate as taught by Ageel for the reflection film as disclosed by Claim 3 of Kondo to utilize for the same reasons as found in claim 4.

Regarding claim 9, Claim 3 of Kondo discloses the phosphor element of claim 1 (see rejection to claim 1) except for a light source oscillating an excitation light; and said phosphor element.
Ageel teaches a light source oscillating (0095 and 0088) an excitation light (0123;0095;0088); and said phosphor element (Fig. 5D; 1810R, 1810G and 1810B wavelength conversion materials).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use light source oscillation/phosphor element configuration as taught by Ageel for the light source/phosphor element configuration as disclosed by Claim 3 of Kondo to utilize simple substitution of one known light source configuration for another to obtain predictable results.

Regarding claim 11, Claim 3 of Kondo discloses the phosphor element of claim 10 (see rejection to claim 10) except for a light source oscillating an excitation light; and said phosphor element.
Ageel teaches a light source oscillating (0095 and 0088; claim 15) an excitation light (0123;0095;0088); and said phosphor element (Fig. 5D; 1810R, 1810G and 1810B wavelength conversion materials).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use light source oscillation/phosphor element configuration as taught by Ageel for the light source/phosphor element configuration as disclosed by Claim 3 of Kondo to utilize simple substitution of one known light source configuration for another to obtain predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875